DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2017/0295592 A1).
Regarding claim 1, Yang discloses  a method performed by a base station for service multiplexing and transmission, the method comprising: 
when that one type of service is to be sent on a target resource (fig.3 and par.[0058 – 0059] describes an enhanced mobile broadband traffic, and resources 306 
when that multiple types of service are to be sent on the target resource (fig.4 and par.[0065 – 0067] which describes eMBB data multiplexed with MiCr data), for each type of service in the multiple types of service, determining, by the base station, a resource pre-allocated to bear the type of service in the target resource, sending (figs. 4-7 describe the base station puncturing resources for eMBB data in different configurations which allows for MiCr data to be carried on eMBB sub-carriers, wherein the eMBB resources are also used for low-latency MiCr data transmissions), by the base station, the type of service based on the determined resource corresponding to the type of service (par.[0065 – 0076] which describes the multiplexing of eMBB and MiCr data in a same resource), 
and sending, by the base station, service multiplexing indication information to a user equipment (UE) which receives the type of service (figs. 9 which describes a service multiplexing indication, wherein the UE is notified of a later start time of eMBB transmissions within the pre-configured resource, par.[0081]), wherein the service multiplexing indication information is used to indicate a type of a service, which is sent by the base station on the target resource (figs.9 and 10 and par.[0081 - 0086]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (WO 2018/147977 A1), in view of Yang et al. as applied to claim 1 above. 
Regarding claim 1, Manolakos discloses a method performed by a base station for service multiplexing and transmission, the method comprising:

when that multiple types of service are to be sent on the target resource (par.[0052 – 0054] which describes the base station semi-statically allocating of resources or puncturing resources of a same carrier for low-latency, e.g. “MiCR”, and eMBB communications), for each type of service in the multiple types of service (par.[0054] which describes the URLLC communications and eMBB communications), determining, by the base station (par.[0052]), a resource pre-allocated to bear the type of service in the target resource, sending, by the base station, the type of service based on the determined resource corresponding to the type of service (par.[0055 – 0056] describe the base station puncturing eMBB resources for transmission of URLLC data transmissions to a same or different stations. That is, the base station can puncture eMBB resources destined to a single station, and insert URLLC data, which is for that same station or other stations), and
sending by the base station, service multiplexing indication information to a user equipment (UE) which receives the type of service (par.[0055 – 0056] which describes the base station providing to a UE in URLLC mode an indication of punctured URLLC resources in an eMBB resource),
wherein the service multiplexing indication information is used to indicate a type of a service, which is sent by the base station on the target resource (par.[0055 – 0056] which provides an indication of URLLC resource which are carried within the eMBB resource). 

This however, would be apparent to the skilled artesian because the first type of services, e.g. “eMBB” has to have its own resources punctured to allow for the transmission of secondary uRLLC service transmission as can be seen in Yang et al. as described above. 
That is Yang discloses, explicitly, when that one type of service is to be sent on a target resource, sending, by the base station, the one type of services based on all resources of the target resource (fig.3 and corresponding disclosure).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the UrLLC indication methods as discussed in Malanakos, with the resources configuration and indication methods as discussed in Yang. The motivation/suggestion would have been because there is a need to transmit fast and mission critical traffic on already pre-configured downlink resources (Yang: par.[0059 – 0060]).

Regarding claims 2 and 10, Malanakos discloses after the one type of service is sent on the target resource (fig.3 which describes the eMBB resources being sent), when that other type of service is to be sent on the target resource in a process of sending the one type of service (fig.3 describes the eMBB and URLLC resources being transmitted in a same bundle of resources, par.[0054]), determining, by the base station, a first resource and a second resource in the target resource (par.[0054] which 
continuing sending, by the base station, the one type of service based on the first resource, sending, by the base station, the other type of service based on the second resource (Fig.3 which discloses the transmission of eMBB resources and URLLC resources), and sending, by the base station, the service multiplexing indication information to a UE which receives the one type of service and a UE which receives the other type of service (par.[0058] which discloses the transmission of an indicator to the stations to indicate a punctured resources, par.[0062 – 0063]).

Regarding claims 3 and 11, Malanakos discloses after the one type of service is sent on the target resource (fig.3 which describes the eMBB resources being sent), (fig.3 describes the eMBB and URLLC resources being transmitted in a same bundle of resources, par.[0054]), determining, by the base station, a first resource and a second resource in the target resource (par.[0054] which describes a semi-static configuration or puncturing of resources for eMBB with URLLC resources), with the first resource being a resource in the target resource except the second resource (fig.3 describes a plurality of resources used for eMBB transmission except for resources punctured for 
continuing sending, by the base station, the one type of service based on the first resource, sending, by the base station, the other type of service based on the second resource (Fig.3 which discloses the transmission of eMBB resources and URLLC resources), sending, by the base station, the service multiplexing indication information to a UE which receives the one type of service, and sending, by the base station, resource scheduling indication information to a UE which receives the other type of service (par.[0058] which discloses the transmission of an indicator to the stations to indicate a punctured resources, par.[0062 – 0063]).

Regarding claims 4 and 12, Malanakos discloses wherein the service multiplexing indication information is further used to indicate that the base station sends the other type of service on the target resource (par.[0063] which recites, in part, “As an example, for downlink communication, MBB UE 115-b may receive the post-indicator and determine to avoid decoding downlink signal received on the resources reassigned for low latency communications.”). 

Regarding claim 5, Malanakos discloses wherein the service multiplexing indication information is further used to indicate that the base station sends the other type of service on the target resource (par.[0063] which recites, in part, “As an example, 

Regarding claims 6 and 15, Malanakos discloses after the sending the one type of service based on all resources of the target resource, sending, by the base station, the service multiplexing indication information to a UE which receives the one type of service (par.[0063] discloses a post indicator which is directed to eMBB stations and details the resources which are punctured for URLLC data transmission). 

Regarding claim 7 and 19, Malanakos discloses wherein the target resource comprises at least a frequency-domain resource or a time-domain resources (par.[0052 – 0053] which discloses a TTI and resource elements, etc.).

Regarding claims 8 and 20, Malanakos discloses wherein the service multiplexing indication information is sent to a UE which receives a type of service through system information, high-layer signaling, physical-layer signaling or a protocol, and the high-layer signaling comprises radio resource control (RRC) signaling and the media access control (MAC) signaling (par.[0068] and fig.3 wherein the base station using an indication channel). 

Regarding claim 9, Malanakos discloses a device for service multiplexing and transmission, applied to a base station and comprising: 

a memory configured to store a processor-executable instruction; and 
a transmitter; wherein the processor is configured to:
a target resource being a pre-configured resource capable of bearing multiple types of service (fig.3 describes resources configured to bear eMBB traffic along with uRLLC traffic in a same configured resource, par.[0046 – 0047, 0052]); and
when that multiple types of service are to be sent on the target resource (par.[0052 – 0054] which describes the base station semi-statically allocating of resources or puncturing resources of a same carrier for low-latency, e.g. “MiCR”, and eMBB communications), for each type of service in the multiple types of service (par.[0054] which describes the URLLC communications and eMBB communications), determining, by the base station (par.[0052]), a resource pre-allocated to bear the type of service in the target resource, sending, by the base station, the type of service based on the determined resource corresponding to the type of service (par.[0055 – 0056] describe the base station puncturing eMBB resources for transmission of URLLC data transmissions to a same or different stations. That is, the base station can puncture eMBB resources destined to a single station, and insert URLLC data, which is for that same station or other stations), and
sending by the base station, service multiplexing indication information to a user equipment (UE) which receives the type of service (par.[0055 – 0056] which describes the base station providing to a UE in URLLC mode an indication of punctured URLLC resources in an eMBB resource),

While Malanakos substantially discloses the claimed invention, it does not disclose when that one type of service is to be sent on a target resource, sending, by the base station, the one type of services based on all resources of the target resource. 
This however, would be apparent to the skilled artesian because the first type of services, e.g. “eMBB” has to have its own resources punctured to allow for the transmission of secondary uRLLC service transmission as can be seen in Yang et al. as described above. 
That is Yang discloses, explicitly, when that one type of service is to be sent on a target resource, sending, by the base station, the one type of services based on all resources of the target resource (fig.3 and corresponding disclosure).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the UrLLC indication methods as discussed in Malanakos, with the resources configuration and indication methods as discussed in Yang. The motivation/suggestion would have been because there is a need to transmit fast and mission critical traffic on already pre-configured downlink resources (Yang: par.[0059 – 0060]).

Regarding claim 16, Malanakos discloses a device for service multiplexing and transmission, applied to a user equipment (UE) and comprising: 

a memory configured to store a processor-executable instruction; and 
an input/output interface, wherein the processor is configured to: 
with the target resource being a resource pre-configured by the base station and capable of bearing multiple types of service (fig.3 describes resources configured to bear eMBB traffic along with uRLLC traffic in a same configured resource, par.[0046 – 0047, 0052]); and 
when that service multiplexing indication information sent by the base station is received and it is determined based on the service multiplexing indication information that the base station sends multiple types of service on the target resource (par.[0052 – 0054] which describes the base station semi-statically allocating of resources or puncturing resources of a same carrier for low-latency, e.g. “MiCR”, and eMBB communications), determine a resource used for a service which is sent to the UE by the base station in the target resource (par.[0062 – 0063]), and control the input/output interface to receive a type of service on the determined resource corresponding to the type of service (par.[0062 – 0063] discloses decoding the indicator and using the resources that have been indicated).
While the disclosure of Malanakos substantially discloses the claimed invention, it does not explicitly disclose:
when that no service multiplexing indication information sent by a base station is received, or the service multiplexing indication information is received and it is determined based on the service multiplexing indication information that the base 
This however, would be apparent to the skilled artesian because the first type of services, e.g. “eMBB” has to have its own resources punctured to allow for the transmission of secondary uRLLC service transmission as can be seen in Yang et al. as described above. 
That is Yang discloses, explicitly, when that no service multiplexing indication information sent by a base station is received, or the service multiplexing indication information is received and it is determined based on the service multiplexing indication information that the base station sends one type of service on a target resource, control the input/output interface to receive the one type of service based on all resources of the target resource (fig.3 and corresponding disclosure. As shown in fig.3 all of the resources are configured for eMBB in a resource grant when no URLLC data is present).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the UrLLC indication methods as discussed in Malanakos, with the resources configuration and indication methods as discussed in Yang. The motivation/suggestion would have been because there is a need to transmit fast and mission critical traffic on already pre-configured downlink resources (Yang: par.[0059 – 0060]).

Regarding claim 17, Malanakos discloses when that in a process of receiving the one type of service based on all resources of the target resource, if the service 

Regarding claim 18, Malanakos discloses wherein the processor is configured to, after the determining the first resource and the second resource in the target resource, if the other type of service is sent to the UE by the base station, control the input/output interface to receive the other type of service based on the second resource in a process of continuing receiving the one type of service based on the first resource (par.[0062 – 0063]).
Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. The applicant alleges that the disclosures of Yang (US 2017/0295592 A1) and Malkanos (WO 2018/147977 A1) either alone or in combination with one another fail to teach explicitly or render obvious the limitation, “wherein the service multiplexing indication information is used to indicate a type of a service, which is sent by the base station on the target resource”. The Office respectfully disagrees.
indicates a punctured resource for MiCR data transmission. Therefore, the disclosure of Yang does disclose that an indication of a type of traffic that is transmitted on the target resource because the indicator channel firstly indicates a punctured resource for MiCR data transmission, and further indicates an appropriate starting TTI for eMBB traffic transmission. The office notes that the MTC UE would/should not transmit data on resources scheduled for eMBB data because of receiver complexity and vice-versa the LTE UE should not transmit on MiCR resources which improves decoding performance. Therefore, the disclosure teaches an indication for both the MiCR data transmission and the eMBB transmission starting time interval. In another method of Yang, the control region in fig.10 discloses explicitly where the UE may decode the MiCR traffic and explicitly where to find eMBB traffic. Along with other methods, the disclosure of Yang substantially discloses methods and techniques for indicating either traffic type to the mobile device on the target resource. 
With regard to the Malkanos, as discussed by the applicant the disclosure explicitly discloses puncturing an eMBB resource for the purpose of transmitting low-latency traffic, par.[0041]. Par.[0055 - 0056] explicitly discloses that the base station provides an indication of punctured resources for low-latency e.g. Mission Critical (MiCr) data transmission on resources traditionally used for eMBB or broadband traffic. The 
The Applicant further alleges that the combination of Yang and Malanakos is improper without providing any specific arguments as to why the combination is improper, see e.g.:
	“Further, there is no reason, motivation or suggestion to modify the teachings of Yang, whether based on its own teaching or in a combination with Malanakos, to arrive at the service multiplexing indication information as claimed” pg.12 of the Applicants remarks.
	The Office notes that a mere conclusory statement without specific explanation as to why the Examiner’s findings are in error. See Ex parte Belinne, 2009 WL 2477843* wherein the Examiners fact finding and conclusion is in error. Thus the claims stand rejected. 
	 With the Applicants assertion that Yang and Malanakos is an improper combination. Both Yang and Malanakos are analogous and directed to the same field of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vivo “Discussion on DL Multiplexing of eMBB and URLLC”, R1-1704499
Kim et al. (US 2017/0285130 A1) “Method and Apparatus for Providing Different Services in Mobile Communications System”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411